ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 52
SONIA K. KOCHHAR
                                                                                              *     September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Petition to Transfer to Disability Inactive Status and the

attachments thereto filed by the Petitioner pursuant to Rule 19-739, the Respondent’s

response to the Court’s Order to Show Cause, it is this 25th day of February, 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and it is

hereby GRANTED, and the Respondent, Sonia K. Kochhar, is hereby transferred to

disability inactive status pending further order of this Court, and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Sonia K. Kochhar

from the register of attorneys in this Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761(b).



                                                                                     /s/ Joseph M. Getty
                                                                                          Chief Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2022-02-25
                       11:46-05:00



Suzanne C. Johnson, Clerk